DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding claims objections and 35 USC 112, 2nd paragraph rejections are withdrawn in light of applicant's amendment filed on 2/22/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-7, 10-12, 15-16, 18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0225069).

The rejection is adequately set forth in Paragraph 10 of the Office Action mailed on 10/4/2021 and is incorporated here by reference.

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0225069) as applied to claims 1-3, 6-7, 10-12, 15-16, 18, and 22-24 above, and in view of Walters (US 7,279,704).

The rejection is adequately set forth in Paragraph 11 of the Office Action mailed on 10/4/2021 and is incorporated here by reference.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0225069) as applied to claims 1-3, 6-7, 10-12, 15-16, 18, and 22-24 above, and in view of Seo (US 2013/0207088, hereafter Seo ‘088).

The rejection is adequately set forth in Paragraph 12 of the Office Action mailed on 10/4/2021 and is incorporated here by reference.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al (US 2014/0225069) as applied to claims 1-3, 6-7, 10-12, 15-16, 18, and 22-24 above, and in view of Seo (US 2013/0240851, hereafter Seo ‘851).

The rejection is adequately set forth in Paragraph 13 of the Office Action mailed on 10/4/2021 and is incorporated here by reference.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al (US 2017/0229663).

The rejection is adequately set forth in Paragraph 14 of the Office Action mailed on 10/4/2021 and is incorporated here by reference.

Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that one of ordinary skill in the art would not be led to the claimed organometallic complex from the very broad disclosure and many possibilities disclosed in Beers et al. However, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Beers including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that in the instant case Beers merely disclosed Formula II and wherein R6, R7, and R8 are each independently selected from the group consisting of many possible substituents. However, as discussed above, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Beers including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Beers fails to teach or suggest a motivation that only a cyano group is selected from the many possible substituents, and therefore there is no motivation or teaching that would lead one of ordinary skill in the art to the claimed organometallic complex based on the disclosure in the reference. However, as discussed above, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Beers including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that the only way to arrive at the claimed organometallic complex from Beers is by using the claims as a blueprint to pick and choose isolated disclosures in the prior art and put them together by hindsight reconstruction. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants argue that in contrast to Beers, the instant application teaches the effect and the motivation for selection of Ar1including at least one cyano group for the organometallic complex, as disclosed in Paragraphs [0020], [0126] and [0180]-[0181] in the application as published. However, while these sections of the instant Specification disclose that the cyano 

As further evidence of the criticality of the cyano group on the instantly claimed compound, Applicants point to the light emitting elements 6 and 7 in Example 11, where these examples include compounds 123 and 122 in the light emitting layer and compare this to light emitting element 8 in Example 11 which includes compound 300 which does not include a cyano group. However, Applicants’ arguments are not found to be persuasive for the following reasons. Inventive Compounds 122 and 123 having the following formulas:

    PNG
    media_image1.png
    188
    322
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    175
    353
    media_image2.png
    Greyscale

while comparative compound 300 has the following formula:

    PNG
    media_image3.png
    208
    227
    media_image3.png
    Greyscale
.
1 represents an aryl group having 6 to 13 carbon atoms and one or more substituents, and one of the substituents is a cyano group. Thus, Ar1 comprises a number of aryl groups having 6 to 13 carbon atoms and encompasses any type of substituents, i.e. aryl, heteroaryl, alkyl, halo, etc. as long as one (1) substituent in a cyano group. In the inventive examples Ar1 is phenyl substituted with two (2) isobutyl groups. Furthermore, in the claims, the group R1-R8 can be hydrogen, an alkyl having 1 to 6 carbon atoms, a C3-6 cycloalkyl, or a C6-13 aryl group, etc. In the inventive examples, the groups R1-R8 are only hydrogen and not any other of the recited substituents. In light of the above, it unclear if the obtained results presented in Table 8 of the instant Specification are indicative of all compounds encompassed by the present claims or only for the particular exemplified compounds.

Applicants argue that one of ordinary skill in the art would not be led to the claimed organometallic complex from the very broad disclosure and many possibilities disclosed in Tsai et al. However, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Beers including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Tsai fails to teach or suggest a motivation that only a cyano group is selected from the many possible substituents, and therefore there is no motivation or teaching that would lead one of ordinary skill in the art to the claimed organometallic complex based on 

Applicants argue that the only way to arrive at the claimed organometallic complex from Tsai is by using the claimed as blueprint to pick and choose isolated disclosures in the prior art and put them together by hind sight reconstruction. However, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Applicants’ arguments regarding the criticality of an organometallic complex comprising a cyano group are not found to be persuasive for the reasons set forth above and incorporated here by reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767